DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 14 is objected to because of the following informalities:  While not incorrect to use parenthesis in the claim language in the manner used by the Applicant, for purposes of clarity the Examiner recommends not using the parenthesis in claim 14 and instead writing the last limitation of claim 14 as “the number of the intermediate dummy elements, among the plurality of intermediate dummy elements, arranged between the light-emitting element which is arranged at an outer edge of the display region among the plurality of light-emitting elements and the dummy element which is closest to the light-emitting element among the plurality of dummy elements is between, and inclusive of, two and ten”.  Appropriate correction is suggested.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2019/0189969) hereinafter “Youn” in view of Park et al. (US 2019/0198816) hereinafter “Park”.
Regarding claim 1, Figs. 4, 8 and 9 of Youn teaches a light-emitting device (Paragraph 0014) comprising a display region (Item AA) for displaying an image (Paragraph 0133), in which a first light-emitting element (Item E1) and a second light-emitting element (Item E2) are arranged, and a dummy region (Item DA) in which a first dummy element (Item D in top left corner of Fig. 8; See Examiner’s Note below) and a second dummy element (Item D in top right corner of Fig. 8; See Examiner’s Note below) are arranged and which does not display an image, wherein each of the first light-emitting element (Item R), the second light-emitting element (Item G), the first dummy element (Item D in top left corner of Fig. 8), and the second dummy element (Item D in top right corner of Fig. 8) includes a reflective layer (Item 300; Paragraph 0054) arranged on a substrate (Item 100), a light-emitting layer (Item 1st EML) arranged above the reflective electrode (Item 300), and a second electrode (Item 600) arranged above the light-emitting layer (Item 1st EML), a distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the first light-emitting element (Item E1) is different from a distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the second light-emitting element (Item E2), and where a difference between the distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the first light-emitting element (Item E1) and the distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the second light-emitting element (Item E2) is set as a first difference (Where a difference is present), and a difference between a distance from the reflective layer (Item 300) to the light- emitting layer (Item 1st EML) in the first dummy element (Item D in top left corner of Fig. 8) and a distance from the reflective layer (Item 300)  to the light-emitting layer (Item 1st EML) in the second dummy element (Item D in the top right corner of Fig. 8) is set as a second difference (Zero; See Paragraph 0147 where some of the dummy structure have the same structure as the third light emitting layer [Item 530]), the second difference (Zero) is smaller than the first difference (Where a difference is present).
Youn does not teach a first electrode arranged above the reflective layer nor where the light emitting layer is above the first electrode.
Fig. 3 of Park teaches where an anode includes a reflective electrode (Item REF), a first electrode (Item ITO), and in some pixels at least one insulating layer (Items D1 and/or D2) between the reflective electrode (Item REF) and the first electrode (Item ITO), such that the first electrode (Item ITO) is between the reflective electrode (Item REF) and a second electrode (Item CAT), where the first electrode (Item ITO) is arranged above the reflective layer (Item REF).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the respective anode structures of Park as the respective anode structures of Youn such that a first electrode is arranged above the reflective layer of Youn because the insulating layer(s) adjust the distance between the cathode and reflecting electrode to tune the light emitted (Park Paragraph 0063) without needing to adjust the thicknesses of layers in the light emitting layers of Youn and the first electrode allows electrical connection between the reflecting electrode and the light emitting layer (Park Paragraph 0057).         
When the teachings of Park are applied to Youn in the manner stated above, the light emitting layer will be above the first electrode.
Examiner’s Note: Paragraph 0147 of Youn states that some of the dummy light emitting layers are the same as the blue light emitting layers, therefore the Examiner identifies the first and second dummy elements as being equivalent to the blue light emitting layers while other dummy elements may be different (where some may be equivalent to the structure of the red light emitting layer are some may be equivalent to the structure of the green light emitting layer).
Regarding claim 2, Youn further teaches where the distance from the reflective layer to the light-emitting layer in the first dummy element is equal to the distance from the reflective layer to the light-emitting layer in the second dummy element (Paragraph 0147 where when the first and second dummy elements have equivalent structure to the blue light emitting layer, the structures of the first and second dummy elements will be equal and thus the distances from the reflective layer to the light emitting layer in each will be equal).
Alternatively, Regarding claim 1, Figs. 4, 8 and 9 of Youn teaches a light-emitting device (Paragraph 0014) comprising a display region (Item AA) for displaying an image (Paragraph 0133), in which a first light-emitting element (Item E1; Red) and a second light-emitting element (Item E3; Blue) are arranged, and a dummy region (Item DA) in which a first dummy element (Item D in top left corner of Fig. 8; Paragraph 0147 Equivalent structure to the red light emitting element [E1] structure; See Examiner’s Note below) and a second dummy element (Item D in top right corner of Fig. 8; Paragraph 0147 Equivalent structure to the green light emitting element [E2] structure; See Examiner’s Note below) are arranged and which does not display an image, wherein each of the first light-emitting element (Item E1), the second light-emitting element (Item E3), the first dummy element, and the second dummy element includes a reflective layer (Item 300; Paragraph 0054) arranged on a substrate (Item 100), a light-emitting layer (Item 1st EML) arranged above the reflective electrode (Item 300), and a second electrode (Item 600) arranged above the light-emitting layer (Item 1st EML), a distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the first light-emitting element (Item E1) is different from a distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the second light-emitting element (Item E3), and where a difference between the distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the first light-emitting element (Item E1) and the distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the second light-emitting element (Item E3) is set as a first difference (Where a large difference is present; See Fig. 4), and a difference between a distance from the reflective layer (Item 300) to the light- emitting layer (Item 1st EML) in the first dummy element and a distance from the reflective layer (Item 300)  to the light-emitting layer (Item 1st EML) in the second dummy element is set as a second difference (Where a small difference is present; See Fig. 4; When the first dummy element has the same structure as the red (first) light emitting element and the second dummy element has the same structure as the green light emitting element, the difference between the two distances will be smaller than the difference in distance between the red (first) light emitting element and the blue (second) light emitting element).
Youn does not teach a first electrode arranged above the reflective layer nor where the light emitting layer is above the first electrode.
Fig. 3 of Park teaches where an anode includes a reflective electrode (Item REF), a first electrode (Item ITO), and in some pixels at least one insulating layer (Items D1 and/or D2) between the reflective electrode (Item REF) and the first electrode (Item ITO), such that the first electrode (Item ITO) is between the reflective electrode (Item REF) and a second electrode (Item CAT), where the first electrode (Item ITO) is arranged above the reflective layer (Item REF).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the respective anode structures of Park as the respective anode structures of Youn such that a first electrode is arranged above the reflective layer of Youn because the insulating layer(s) adjust the distance between the cathode and reflecting electrode to tune the light emitted (Park Paragraph 0063) without needing to adjust the thicknesses of layers in the light emitting layers of Youn and the first electrode allows electrical connection between the reflecting electrode and the light emitting layer (Park Paragraph 0057).         
When the teachings of Park are applied to Youn in the manner stated above, the light emitting layer will be above the first electrode.
Examiner’s Note: Paragraph 0147 of Youn states that some of the dummy light emitting layers are the same as the red, green and blue light emitting layers, respectively, therefore the Examiner identifies the first and second dummy elements as being equivalent to the red light emitting layer and green light emitting layer, respectively.
Under the alternate rejection of claim 1, Regarding claim 3, Youn further teaches where the distance from the reflective layer to the light-emitting layer in the first dummy element (Equivalent to the red light emitting layer) is different from the distance from the reflective layer to the light-emitting layer in the second dummy element (Equivalent to the green light emitting layer).
Regarding claim 4, Fig. 8 of Youn further teaches where the dummy region (Item DA) is arranged so as to surround the display region (Item AA).
Regarding claim 15, Youn further teaches a display device (Paragraph 0013) comprising a light emitting device, and an active element (Paragraph 0048 where transistors are present) connected to the light emitting device.
While Youn alone does not teach the light emitting device defined in claim 1, the combination of Youn and Park has been stated above in the rejection of claim 1 as teaching the limitations of claim 1. For the sake of brevity, the rejection of claim 1 will not be repeated here.     
Regarding claim 20, Figs. 4, 8 and 9 of Youn teaches a light-emitting device (Paragraph 0014) comprising a display region (Item AA) for displaying an image (Paragraph 0133), in which a first light-emitting element (Item E1) and a second light-emitting element (Item E2) are arranged, and a dummy region (Item DA) in which a first dummy element (Item D in top left corner of Fig. 8; See Examiner’s Note below) and a second dummy element (Item D in top right corner of Fig. 8; See Examiner’s Note below) are arranged and which does not display an image, wherein each of the first light-emitting element (Item R), the second light-emitting element (Item G), the first dummy element (Item D in top left corner of Fig. 8), and the second dummy element (Item D in top right corner of Fig. 8) includes a reflective layer (Item 300; Paragraph 0054) arranged on a substrate (Item 100), a light-emitting layer (Item 1st EML) arranged above the reflective electrode (Item 300), a second electrode (Item 600) arranged above the light-emitting layer (Item 1st EML).
Youn does not teach a first electrode arranged above the reflective layer nor where the light emitting layer is above the first electrode nor an insulating layer arranged between the reflective layer and the first electrode, a film thickness of the insulating layer of the first light emitting element is different from a film thickness of the insulating layer of the second light emitting element.
Fig. 3 of Park teaches where an anode of a first light emitting element includes a reflective electrode (Item REF), a first electrode (Item ITO), and an insulating layer (Item D1) between the reflective electrode (Item REF) and the first electrode (Item ITO), and an anode of a second light emitting element includes a reflective electrode (Item REF), a first electrode (Item ITO), and an insulating layer (Combination of Items D1 and D2), such that the first electrode (Item ITO) is between the reflective electrode (Item REF) and a second electrode (Item CAT), where the film thickness of the insulating layer of the first light emitting element is different from a film thickness of the insulating layer of the second light emitting element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the respective anode structures of Park as the respective anode structures of Youn such that a first electrode is arranged above the reflective layer of Youn and an insulating layer arranged between the reflective layer and the first electrode, a film thickness of the insulating layer of the first light emitting element is different from a film thickness of the insulating layer of the second light emitting element because the insulating layer(s) adjust the distance between the cathode and reflecting electrode to tune the light emitted (Park Paragraph 0063) without needing to adjust the thicknesses of layers in the light emitting layers of Youn and the first electrode allows electrical connection between the reflecting electrode and the light emitting layer (Park Paragraph 0057).         
When the teachings of Park are applied to Youn in the manner stated above, the light emitting layer will be above the first electrode.
Youn does not teach where a difference between the film thickness of the insulating layer of first light-emitting element and the film thickness of the insulating of the second light-emitting element is set as a first difference, and a difference between a film thickness of the insulating layer of the first dummy element and a film thickness of the insulating layer of the second dummy element is set as a second difference, the second difference is smaller than the first difference. 
However, Youn further teaches where a distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the first light-emitting element (Item E1) is different from a distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the second light-emitting element (Item E2), and where a difference between the distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the first light-emitting element (Item E1) and the distance from the reflective layer (Item 300) to the light-emitting layer (Item 1st EML) in the second light-emitting element (Item E2) is set as a first difference (Where a difference is present), and a difference between a distance from the reflective layer (Item 300) to the light- emitting layer (Item 1st EML) in the first dummy element (Item D in top left corner of Fig. 8) and a distance from the reflective layer (Item 300)  to the light-emitting layer (Item 1st EML) in the second dummy element (Item D in the top right corner of Fig. 8) is set as a second difference (Zero; See Paragraph 0147 where some of the dummy structure have the same structure as the third light emitting layer [Item 530]), the second difference (Zero) is smaller than the first difference (Where a difference is present).
Thus, when the insulating layers of Park are applied to the light emitting element structures of Youn such that the distance between a reflecting electrode and a cathode of each light emitting element is based upon the thickness of the insulating layer as taught by Park, a difference between the film thickness of the insulating layer of first light-emitting element and the film thickness of the insulating of the second light-emitting element will be set as a first difference, and a difference between a film thickness of the insulating layer of the first dummy element and a film thickness of the insulating layer of the second dummy element will be set as a second difference, the second difference will be smaller than the first difference 
Examiner’s Note: Paragraph 0147 of Youn states that some of the dummy light emitting layers are the same as the blue light emitting layers, therefore the Examiner identifies the first and second dummy elements as being equivalent to the blue light emitting layers while other dummy elements may be different (where some may be equivalent to the structure of the red light emitting layer are some may be equivalent to the structure of the green light emitting layer).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2019/0189969) hereinafter “Youn” in view of Park et al. (US 2019/0198816) hereinafter “Park” and in further view of Koshihara et al. (US 2017/0237033) hereinafter “Koshihara”.
Regarding claim 5, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above.
Youn further teaches where the second electrode (Item 600) is shared by the first light emitting element, the second light emitting element, the first dummy element, and the second dummy element.
Youn does not explicitly teach where the light emitting device further comprises a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region.
Fig. 1 of Koshihara teaches a light emitting device comprising a contact region (Items 15 and 16; Paragraph 0053) configured to supply a potential to the second electrode (Item 33, Common cathode) such that a dummy region (Item E2) is arranged between a contact region (Items 15 and 16) and a display region (Item E1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region because the contact region can be used to drive the light emitting elements (Koshihara Paragraphs 0053 and 0054). 
Regarding claim 6, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above.
Youn further teaches where the second electrode (Item 600) is shared by the first light emitting element, the second light emitting element, the first dummy element, and the second dummy element.
Youn does not explicitly teach where the light emitting device further comprises a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region, and the contact region is arranged so as to surround the dummy region.
Fig. 1 of Koshihara teaches a light emitting device comprising a contact region (Items 15 and 16; Paragraphs 0053 and 0054) configured to supply a potential to the second electrode (Item 33, Common cathode) such that a dummy region (Item E2) is arranged between a contact region (Items 15 and 16) and a display region (Item E1), where the contact region (Items 15 and 16) surrounds (See Examiner’s Note below) the dummy region (Item E2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region, where the contact region surrounds the dummy region because the contact region can be used to drive the light emitting elements (Koshihara Paragraphs 0053 and 0054).
Examiner’s Note:  The Examiner notes that the term “surrounds” does not require that a structure entirely surrounds another structure. Therefore, the contact region partially surrounding the dummy region on two sides reads on the limitation.  
Regarding claim 7, Fig. 8 of Yoon further teaches where the light-emitting device comprises a plurality of the first light-emitting elements (Items E1; R) and a plurality of the second light-emitting elements (Items E2; G), in a first direction (Left to right across the page), any one of the plurality of the second light-emitting elements (Items E2; G) is arranged between the first light-emitting elements (Items E1; R) adjacent to each other among the plurality of the first light-emitting elements (Items E1; R), in a second direction (Up and down across the page) intersecting the first direction (Left to right across the page), at least either of the plurality of the first light-emitting elements (Items E1) and the plurality of the second light- emitting elements (Items E2) are continuously arranged.
Youn does not teach where the contact region is arranged along the second direction outside an outer edge of the dummy region intersecting the first direction.
However, when the contact region taught by Koshihara is included in the structure of Youn (as stated in the rejection of claim 5 above), the contact region will be arranged along the second direction outside an outer edge of the dummy region intersecting the first direction.  
Regarding claim 8, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above.
Youn further teaches where the second electrode (Item 600) is shared by the first light emitting element, the second light emitting element, the first dummy element, and the second dummy element, the light-emitting device comprises a plurality of the first light-emitting elements (Items E1; R), a plurality of the second light-emitting elements (Items E2; G), a plurality of the first dummy elements and a plurality of the second dummy elements, in a first direction (Left to right across the page), any one of the plurality of the second light-emitting elements (Items E2; G) is arranged between the first light-emitting elements (Items E1; R) adjacent to each other among the plurality of the first light-emitting elements (Items E1; R), and any one of the plurality of the second dummy elements is arranged between the first dummy elements adjacent to each other among the plurality of the first dummy elements, in a second direction (Up and down across the page) intersecting the first direction (Left to right across the page), at least either of the plurality of the first light-emitting elements (Items E1) and the plurality of the second light- emitting elements (Items E2) are continuously arranged, and at least either of the plurality of the first dummy elements and the plurality of the second dummy elements are continuously arranged.
Youn does not explicitly teach where the light emitting device further comprises a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region.
Fig. 1 of Koshihara teaches a light emitting device comprising a contact region (Items 15 and 16; Paragraph 0053) configured to supply a potential to the second electrode (Item 33, Common cathode) such that a dummy region (Item E2) is arranged between a contact region (Items 15 and 16) and a display region (Item E1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region because the contact region can be used to drive the light emitting elements (Koshihara Paragraphs 0053 and 0054). 
Youn does not teach where the contact region is arranged along the second direction outside an outer edge of the dummy region intersecting the first direction.
However, when the contact region taught by Koshihara is included in the structure of Youn (as stated in the rejection of claim 5 above), the contact region will be arranged along the second direction outside an outer edge of the dummy region intersecting the first direction.  
Alternatively, Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2019/0189969) hereinafter “Youn” in view of Park et al. (US 2019/0198816) hereinafter “Park” and in further view of Akagawa et al. (US 2020/0066818) hereinafter “Akagawa”.
Regarding claim 6, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above.
Youn further teaches where the second electrode (Item 600) is shared by the first light emitting element, the second light emitting element, the first dummy element, and the second dummy element.
Youn does not explicitly teach where the light emitting device further comprises a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region, and the contact region is arranged so as to surround the dummy region.
Fig. 6 of Akagawa teaches a light emitting device comprising a contact region (Items 23) configured to supply a potential (Paragraph 0053) to the second electrode (Item 26) such that a dummy region (210) is arranged between a contact region (Item 23) and a display region (Item A10), where the contact region (Item 23) surrounds the dummy region (Item 210).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a contact region configured to supply a potential to the second electrode such that the dummy region is arranged between the contact region and the display region, where the contact region surrounds the dummy region because the contact region can be used to drive the light emitting elements (Akagawa Paragraphs 0053).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2019/0189969) hereinafter “Youn” in view of Park et al. (US 2019/0198816) hereinafter “Park” and in further view of Usui et al. (US 2018/0213142) hereinafter “Usui”.
Regarding claim 16, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above but does not teach a photoelectric conversion device comprising an optical unit including a plurality of lenses, an image sensor configured to receive light passing through the optical unit, and a display unit configured to display an image, wherein the display unit comprises a display unit configured to display an image captured by the image sensor, and includes a light-emitting device defined in claim 1.
Usui teaches a photoelectric conversion device (Paragraph 0008) comprising an optical unit including a plurality of lenses (Items 111), an image sensor (Item 115) configured to receive light passing through the optical unit (Paragraph 0050), and a display unit (Item 170) configured to display an image, wherein the display unit comprises a display unit configured to display an image captured by the image sensor (Paragraph 0063) and a light emitting device (Paragraph 0063).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display unit include a light emitting device taught by Youn and Park (as stated in the rejection of claim 1 above), because the device taught by Youn and Park provides an electroluminescence display apparatus that substantially obviates one or more problems due to limitations and disadvantages of the related art (Youn Pararaph 0014).
*For brevity the entirety of the rejection of claim 1 is not reproduced here.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2019/0189969) hereinafter “Youn” in view of Park et al. (US 2019/0198816) hereinafter “Park” and in further view of Kusunoki et al. (US 2021/0098300) hereinafter “Kusunoki”.
Regarding claim 17, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above but does not teach an electronic apparatus comprising a housing provided with a display unit, and a communication unit provided in the housing and configured to communicate with the outside, wherein the display unit includes a light emitting device defined in claim 1.
Kusunoki teaches an electronic apparatus comprising a housing (Item 101) provided with a display unit (Item 160), and a communication unit (Item 150) provided in the housing (Item 101) and configured to communicate with the outside (Paragraph 0085).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display unit include a light emitting device taught by Youn and Park (as stated in the rejection of claim 1 above), because the device taught by Youn and Park provides an electroluminescence display apparatus that substantially obviates one or more problems due to limitations and disadvantages of the related art (Youn Pararaph 0014).
*For brevity the entirety of the rejection of claim 1 is not reproduced here.   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2019/0189969) hereinafter “Youn” in view of Park et al. (US 2019/0198816) hereinafter “Park” and in further view of Jeong et al. (US 2008/0198298) hereinafter “Jeong”.
Regarding claim 18, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above but does not teach an illumination device comprising a light source, and at least one of a light diffusion unit and an optical film, wherein the light source includes the light emitting device defined in claim 1.
Jeong teaches an illumination device (Paragraph 0010) comprising a light source (Paragraph 0044) and a light diffusion unit (Item 240).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the illumination device comprise a light source, and a light diffusion unit, where the light source includes the light emitting device taught by Youn and Park (as stated in the rejection of claim 1 above), because the device taught by Youn and Park provides an electroluminescence display apparatus that substantially obviates one or more problems due to limitations and disadvantages of the related art (Youn Pararaph 0014).
*For brevity the entirety of the rejection of claim 1 is not reproduced here.   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Youn et al. (US 2019/0189969) hereinafter “Youn” in view of Park et al. (US 2019/0198816) hereinafter “Park” and in further view of Matsuda et al. (US 2017/0236842) hereinafter “Matsuda”.
Regarding claim 19, the combination of Youn and Park teaches all of the elements of the claimed invention as stated above but does not teach where the light emitting unit of claim 1 is included in a mobile body comprising a body and a lighting unit provided in the body.
Matsuda teaches a mobile body (Paragraph 0644; a car) comprising a body (Item 2981) and a light emitting unit (Item 2984; Paragraph 0609 where the light emitting unit comprises a microcavity structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lighting unit of Matsuda include the light emitting device taught by Youn and Park (as stated in the rejection of claim 1 above) because the device taught by Youn and Park provides an electroluminescence display apparatus that substantially obviates one or more problems due to limitations and disadvantages of the related art (Youn Paragraph 0014).
*For brevity the entirety of the rejection of claim 1 is not reproduced here.   
Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach, suggest or motivate one having ordinary skill in the art to have the light-emitting device further comprise, each of the first light-emitting, the second light-emitting element, the first dummy element and the dummy element further includes a color filter arranged above the second electrode, and the color filter that transmits light having a wavelength different from a wavelength of light which resonates between the reflective layer and the light-emitting layer is arranged on each of the first dummy element and the second dummy element in combination with the other limitations of claim 1.
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not teach, suggest or motivate one having ordinary skill in the art to have the light-emitting device further comprise, between the display region and the dummy region, an intermediate region in which a first intermediate dummy element and a second intermediate dummy element are arranged and which does not display an image, a distance from the reflective layer to the light-emitting layer in the first intermediate dummy element is different from a distance from the reflective layer to the light-emitting layer in the second intermediate dummy element, and where a difference between the distance from the reflective layer to the light-emitting layer in the first intermediate dummy element and the distance from the reflective layer to the light-emitting layer in the second intermediate dummy element is set as a third difference, the first difference is equal to the third difference in combination with the other limitations of claim 1.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2020/0271987) teaches where color filters are present over dummy pixels. However, Park does not teach where the color filter that transmits light having a wavelength different from a wavelength of light which resonates between the reflective layer and the light-emitting layer is arranged on each of the first dummy element and the second dummy element.
Ebiko et al. (US 2021/0313361) teaches where the color of a color filter and the color emitted by an underlying light emitting element are complementary to each other to produce a desire color (Paragraph 0061). However, Ebiko does not teach where the complementary color filter is over dummy pixels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Examiner, Art Unit 2891